         Case 1:21-cv-01283-MBH Document 6 Filed 04/30/21 Page 1 of 2




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **  *
                                       *
  LOUIS DIOR AMIR,                     *
                  Plaintiff,           *
                                       *
           v.                          * No. 21-1283C
                                       * Filed: April 30, 2021
  UNITED STATES,                       *
                  Defendant.           *
                                       *
    * * * * * * * * * * * * * * * * ** *
                                   ORDER

        On April 21, 2021, pro se plaintiff Louis Dior Amir filed his complaint in the above
captioned case, along with a motion for leave to proceed in forma pauperis. Section 1915
of Title 28 provides, part:

       (a)(1) Subject to subsection (b), any court of the United States may
       authorize the commencement, prosecution or defense of any suit, action or
       proceeding, civil or criminal, or appeal therein, without prepayment of fees
       or security therefor, by a person who submits an affidavit that includes a
       statement of all assets such prisoner possesses that the person is unable
       to pay such fees or give security therefor. Such affidavit shall state the
       nature of the action, defense or appeal and affiant's belief that the person
       is entitled to redress.

       (2) A prisoner seeking to bring a civil action or appeal a judgment in a civil
       action or proceeding without prepayment of fees or security therefor, in
       addition to filing the affidavit filed under paragraph (1), shall submit a
       certified copy of the trust fund account statement (or institutional equivalent)
       for the prisoner for the 6-month period immediately preceding the filing of
       the complaint or notice of appeal, obtained from the appropriate official of
       each prison at which the prisoner is or was confined.

       (3) An appeal may not be taken in forma pauperis if the trial court certifies
       in writing that it is not taken in good faith.

28 U.S.C. § 1915(a) (2018). Plaintiff is a prisoner at Federal Correctional Institution in
Ray Brook, New York. Plaintiff, however, did not file a “certified copy of the trust fund
account statement (or institutional equivalent) for the prisoner for the 6-month period
immediately preceding the filing of the complaint.” Plaintiff has filed numerous complaints
in various federal courts, including four previous cases in the United States Court of
Federal Claims. See Amir v. United States, 20-cv-1084C; Amir v. United States, 20-cv-
1045C; Amir v. United States, 20-cv-1012C; Amir v. United States, 16-cv-870C. Plaintiff
         Case 1:21-cv-01283-MBH Document 6 Filed 04/30/21 Page 2 of 2




is, therefore, aware of the requirements of a prisoner seeking to bring a case in forma
pauperis. As a result of plaintiff’s failure to meet the requirements of the 28 U.S.C. §
1915(a), plaintiff’s complaint is DISMISSED, without prejudice. The Clerk of the Court
shall enter JUDGMENT consistent with this Order.


      IT IS SO ORDERED.

                                                   s/Marian Blank Horn
                                                   MARIAN BLANK HORN
                                                            Judge
